Order entered December 12, 2016




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-16-00209-CV

                          IN THE INTEREST OF L.E.M., A CHILD


                      On Appeal from the 303rd Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DF-13-12693-V

                                            ORDER
       Before the Court is appellant’s December 6, 2016 motion for extension of time to file

appellant’s brief and request for assistance in obtaining findings of fact and conclusions of law.


       We GRANT appellant’s motion for extension to the extent that appellant’s brief shall be

filed by December 30, 2016.


       We DENY appellant’s request for assistance in obtaining findings of fact and conclusions

of law because the record shows appellant’s notice of past due findings of fact and conclusions

of law was untimely. See TEX. R. CIV. P. 297.


                                                       /s/   CRAIG STODDART
                                                             JUSTICE